HAMILTON, J.
Epitomized Opinion
This is an action for personal injuries sustained by Robinson while riding in an automobile, along the streets of Cincinnati. One of Robinson’s friends rented a taxi and proceeded to drive the same around the city and while so doing invited Robinson to ride, which he did. While riding along a dark street, the machine struck a large hole in the street, thereby so injuring Robinson that it was necessary to amputate his left hand. After the jury had been impaneled' the jury was requested to take seats in the court room while the court called ip another jury. As this jury, did not agree, the court admonished them for so many disagreements and •then dismissed them. The court also refused to give certain charges requested by defendant involving the question of imputed negligence. The- jury., returned a verdict for plaintiff in the sum of $500', whereupon he prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. The fact that the jurors overheard remarks made by the court to another jury; if made in good faith , is not prejudicial error.
2. As the facts did not disclose that a joint enter- • prise existed, the court did not err in refusing to charge the jury on the question of imputed negligence.
3. The court, did not' err in submitting to the jury the question whether the street was unsafe for public travel.